DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment Filed May 3, 2021.
The 35 U.S.C.§112(b), 35 U.S.C.§102(a)(1) and 35 U.S.C.§103 rejections made in the Office action of February 2, 2021 are withdrawn in view of the amendments made in the Amendment of May 3, 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Grant E. Coffield on May 5, 2021.
The application has been amended as follows:
Line 58 of Claim 3 as amended in the Amendment of May 3, 2021 is amended to read-
“each said [[ran]] ram assembly quick-release mounting ball trapped between an associated”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Amendment filed May 3, 2021 amends Claims 3, 9-10, 13 and 19-20 in accordance with the Allowable Subject Matter section of the Office action of February 2, 2021 to place the claims in condition for allowance.
Claim 3 has been amended to incorporate the limitations of Claims 1 and 2 into Claim 3.  Lines 28-76 of Claim 3 as amended include limitations concerning details relating to structure 
Claim 9 has been amended to incorporate the limitations of Claims 1 and 8 into Claim 9.  Lines 16-37 of Claim 9 as amended includes limitations concerning details relating to structure and function of the locking pawl assembly which, when considered as a whole, are not taught nor fairly suggested by the prior art of record.
Claim 13 has been amended to incorporate the limitations of Claims 11 and 12 into Claim 13. Lines 28-76 of Claim 13 as amended include limitations concerning details relating to structure and function of the inner die quick-release mounting assembly which, when considered as a whole, are not taught nor fairly suggested by the prior art of record.
Claim 19 has been amended to incorporate the limitations of Claims 11 and 18 into Claim 19.  Lines 16-36 of Claim 19 as amended includes limitations concerning details relating to structure and function of the locking pawl assembly which, when considered as a whole, are not taught nor fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725